Citation Nr: 0639319	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
60 percent for the veteran's lumbosacral spine degenerative 
disc disease.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983, July 1986 to August 1986, and May 2000 to 
January 2001.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
May 2004 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition


FINDING OF FACT

The veteran does not have a vertebral fracture or ankylosis 
of the spine, nor does the evidence show orthopedic or 
neurological manifestations of his disability. 


CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 
60 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286 and 5293 (prior to September 26, 
2003), 5235-5243 (after September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

A rating decision of February 2002 established service 
connection for lumbosacral spine degenerative disc disease 
and assigned a 60 percent evaluation.  The veteran 
essentially contends he is entitled to an initial rating in 
excess of 60 percent for his lumbosacral spine degenerative 
disc disease because the current rating assigned does not 
accurately reflect the severity of his disability.

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)). VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)). The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

In order to establish an initial rating in excess of 60 
percent under the regulations that were in effect prior to 
both the September 2002 change and the September 2003 change, 
the evidence the veteran would have to show required a 
vertebral fracture under DC 5285, which allows for a rating 
evaluation up to 100 percent, or ankylosis of the spine under 
DC 5286, which also allows for a rating evaluation up to 100 
percent.  These are the only diagnostic codes available 
during either period of time that allowed for a rating higher 
than 60 percent.  The medical evidence does not show that the 
veteran suffered from a fracture of vertebra or ankylosis 
during either of these applicable time periods.    

For the time frame prior to the September 2002 change in the 
regulations, a VA examiner found there were no postural 
abnormalities or fixed deformities of the back in February 
2002.  Forward flexion of his lumbar spine was 60 degrees, 
backward extension was 15 degrees, lateral flexions were 30 
degrees, and rotations were 20 degrees.  This evidence 
suggests the veteran's back was not ankylosed and no 
vertebral fractures were mentioned in the report, which 
included a review of a January 2002 CT scan.  

For the time frame prior to the September 2003 change in the 
regulations, a January 2003 treatment note from the Mayaguez 
VA medical facility measured flexion of the veteran's back at 
40 degrees, and found normal rotation, suggesting no 
ankylosis at that time.  Vertebra fractures were not 
mentioned in the report, which included a review of a 
September 2002 MRI. 

Since September 2003, to establish an initial rating in 
excess of 60 percent the veteran would have to show 
unfavorable ankylosis of the entire spine under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides a rating evaluation of 100 percent.  A June 2005 VA 
examination found the veteran has no fixed deformities or 
ankylosis of either the cervical or lumbar spine.  

Moreover, between the September 2002 change and the September 
2003 change in the regulations, the rating schedule allowed 
separate evaluations for orthopedic and neurological 
manifestations of the disability under DC 5293.  Since the 
September 2003 change, the General Rating Formula has 
similarly allowed a separate rating for neurological 
symptoms.  The medical evidence does not support such 
separate evaluations during either time period.

For all of these reasons, the Board finds no basis for an 
initial rating in excess of 60 percent for the veteran's 
disability.  The Board observes that the veteran expressed 
disagreement with the February 2002 decision granting him 
service connection for his lumbosacral spine degenerative 
disc disease in December 2002.  As such, the veteran has 
appealed the initial evaluation assigned and the severity of 
his disability has been considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence of record, however, shows that the symptoms of the 
veteran's lumbosacral spine degenerative disc disease have 
been consistent during the appeal period.  

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The June 2005 examiner reported the veteran was absent from 
his job 20 to 25 times in the past year due to pain.  It was 
also reported he has pain upon grooming, bathing, and 
dressing.  A November 2004 treatment note reported poor 
social and family functioning due to the veteran's pain, as 
well as loss of time from work.  While the Board has 
considered this evidence, it does not warrant extraschedular 
accommodation.  He is able to work as a policeman in US 
customs and performs his job doing administrative work and 
light duty.  There is no evidence of frequent 
hospitalizations due to his condition.  Moreover, any such 
interference in his activities that may be manifested is 
reflected in the disability ratings currently assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Finally, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is manifested by pain.  The Board 
finds that the 60 percent disability rating under DC 5293 
adequately compensates the veteran's functional loss, pain, 
and weakness resulting from his lumbosacral spine 
degenerative disc disease.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2004, October 2003, September 2003, and 
January 2002.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an initial rating in excess of 60 percent be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
because the preponderance of the evidence is against the 
veteran's claim, he is not prejudiced by the failure to 
provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  

ORDER

An initial disability evaluation in excess of 60 percent for 
the veteran's lumbosacral spine degenerative disc disease is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


